UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

In re Application of LUIS ]AVIER MARTINEZ
SAMPEDRO for an Order Pursuant to 28 U.S.C. § Civil No. 3:18mc47 (]BA)
1782 to Conduct Discovery for Use in a Foreign
Proceeding

October 30, 2018

 

 

RULING ON RESPONDENTS’ MOTIONS TO QUASH AND PETITIONER’S MOTION TO
COMPEL

On April 20, 2018, Petitioner Luis ]avier Martinez Sampedro filed an ex parte application
for leave to conduct discovery for use in connection With a proceeding pending in the Madrid
Commercial Court No. 4 pursuant to 28 U.S.C. § 1782. (Pet.’s App. [Doc. # 1] at 1.) The Court
granted that ex parte Application, finding that Mr. Sampedro had met the requirements of Section
1782. (Order Granting Application [Doc. # 10] at l.) Respondents Contrarian Capital
Management, LLC, Silver Point Capital, L.P., and David Reganato (“the Fund Respondents”) and
Respondent Norman Raul Sorensen Valdez moved separately to quash the resulting subpoenas
served by Petitioner. (Funds’ Mot. to Quash [Doc. # 23] at 1; Sorensen’s Mot. to Quash [Doc. # 29]
at 1.) Petitioner then moved to compel compliance by all Respondents With the served subpoenas.
(Mot. to Compel [Doc. # 32] at 1.) For the following reasons, the Fund Respondents’ and Mr.
Sorensen’s Motions to Quash all subpoenaed discovery are DENIED in part and GRANTED in
part, and Petitioner’s Motion to Compel is DENIED Without prejudice.

I. Background

Petitioner Luis ]avier Martinez Sampedro and his brother ]osé Antonio Martinez

Sampedro Were previously the Vice Chairman and Chairman of the Board of and are currently

shareholders of Codere, a Spanish Company. (Pet.’s App. at 2.) Respondents Contrarian and Silver

Point (“the Funds”) are both Codere shareholders (Id. at 3.) Respondent Reganato is a member of
Codere’s Board of Directors, appointed by Silver Point. (Id. at 4.) Respondent Sorensen is also a
member of Codere’s Board of Directors but Was not appointed by the Sampedro brothers or by the
Funds. (Id.)

Petitioner is presently engaged in both litigation in the Commercial Court of Madrid, Spain
(the “Spanish Litigation”) and arbitration through the International Chamber of Commerce (the
“ICC Arbitration”) related to his and his brother’s statuses at Codere. (Mem. Supp. Funds’ Mot. to
Quash [Doc. # 23-1] at 4-7.) Codere is the named respondent in the Spanish Litigation. (EX. l
(Spanish Complaint) to Decl. of Mercedes Fernandez [Doc. # 24-1] at 1.) All four Respondents in
this action (Contrarian, Silver Point, Reganato, and Sorensen) are among the named respondents
in the ICC Arbitration. (Ex. 3 (ICC Req. for Arb.) to Fernandez Decl. [Doc. # 24-3] at 1.)

The Fund Respondents characterize the focus of the Spanish Litigation and the ICC
Arbitration as “a discrete set of events” Which occurred at meetings on December 1, 2017 and
]anuary 12, 2018. (Funds’ Mem. at 16.) Petitioner characterizes the focus of those proceedings as
including both those meetings as Well as “a longer and illegal scheme to take control of Codere”
Which occurred in the time period leading up to those meetings. (Pet.’s Mem. [Doc. # 42] at 17.)
The general question at issue in those proceedings is the validity of the Board’s removal of the
Sampedro brothers from their leadership positions at Codere. (Pet.’s App. at 6. Funds’ Mem. at 5-
8~)

Petitioner seeks discovery from the Respondents, all of Whom are Connecticut residents,

for use in the Spanish Litigation. (Pet. App. at 1, 3-4.)

II. Discussion

28 U.S.C. § 1782 authorizes district courts to order discovery from those within the court’s
jurisdiction “for use in a proceeding in a foreign or international tribunal . . . upon the application
of any interested person.” District courts have broad discretion in ordering discovery under
Section 1782 but must consider its policy goals: “providing efficient means of assistance to
participants in international litigation in our federal courts” and “encouraging foreign countries
by example to provide similar means of assistance to our courts.” Application of Malev Hungarian
Airlines, 964 F.2d 97, 100 (zd Cir. 1992).

Courts must also consider several other factors, including 1) whether “the person from
whom discovery is sought is a participant in the foreign proceeding,” 2) the “receptivity of the
foreign government or the court or agency abroad to U.S. federal-court judicial assistance,” 3)
whether the application “conceals an attempt to circumvent foreign proof-gathering restrictions
or other policies,” and 4) whether the discovery request is “unduly intrusive or burdensome.” Intel
Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264-265 (2004). The parties disagree about the
proper interpretation of the Intel factors and their application to Petitioner’s request for discovery.

A. Intel Factors

1. Whether Respondents are participants in the foreign proceeding(s)

If the respondents in a Section 1782 action are also “participant[s] in the foreign
proceeding,” then the need for U.S.-based discovery is “not as apparent as it ordinarily is when
evidence is sought from a nonparticipant in the matter arising abroad.” Intel, 542 U.S. at 264. The
parties debate both what “foreign proceeding” should be considered and what being a “participant”

entails.

Petitioner argues that the Spanish Litigation is the relevant “foreign proceeding,” because
that is the proceeding for which he has requested discovery from this Court, regardless of whether
he also intends to use any discovery he obtains under Section 1782 in the ICC Arbitration. (See
Pet.’s Mem. at 2, 21.) Respondents argue that both the Spanish Litigation and the ICC Arbitration
should be considered, suggesting that Petitioner’s application for discovery for use in the Spanish
Litigation is merely a ruse for obtaining discovery for use in the ICC Arbitration. (See Funds’ Reply
[Doc. # 44] at 2-7.)

Where a district court authorizes Section 1782 discovery for use in one foreign proceeding,
it need not analyze every foreign proceeding in which the petitioner is involved under the Seclion
1782 and Intel framework. See In re Accent Delight International Ltd, 869 F.3d 121, 134 (2d Cir.
2017) (upholding Section 1782 discovery order in which the district court analyzed only one
foreign proceeding but permitted use of discovery obtained in additional foreign proceedings
which had not been analyzed). However, if a petitioner is “attempting to use foreign litigation as a
ruse for obtaining discovery for use in other foreign proceedings,” such behavior “might support
denying the Section 1782 application altogether.” Id. at 135. A respondent who believes that the
petitioner is engaging in such behavior “can and should bring evidence of such chicanery” to the
district court’s attention. Id.

The Fund Respondents allege that Petitioner’s request for discovery for use in the Spanish
Litigation is a ruse intended to disguise his goal of obtaining discovery for use in the ICC
Arbitration. (See Funds’ Reply at 1-2, 5.) In support of that argument, the Fund Respondents point
to Petitioner’s allegedly inadequate disclosure of the ICC Arbitration in its ex parte application, its
resistance of a protective order against use of discovery obtained in the ICC Arbitration, and its

failure to address the application of the Intel factors to the ICC Arbitration in its briefing. (See id.

4

at 2-3.) However, the Fund Respondents have not explained why such behavior on the part of the
Petitioner constitutes a “ruse,” especially in light of the Second Circuit’s holding in Accent Delight
that it “see[s] no reason why the number or identity of the foreign proceedings in which a
successful applicant may use discovery produced pursuant to [Section 1782] would fall outside
th[e] discretionary grant” of authority to district courts to fashion discovery orders.

Though the Respondents may be entitled to request a protective order limiting or
preventing the use in the ICC Arbitration of discovery obtained in this Court, Petitioner need not
argue and this Court need not consider the application of the Intel factors to each foreign
proceeding in which Petitioner is involved. Therefore the Court will analyze the validity of
Petitioner’s Section 1782 request with respect to only the Spanish Litigation but will separately
consider arguments as to the permissible scope of use of any discovery obtained by Petitioner in
this action.

Petitioner argues that only Codere is a “participant” in the Spanish Litigation because it is
the sole named respondent in that action. (See Pet.’s Mem. at 8.) He argues further that the
documents he seeks “presumably are not in the possession of Codere” and therefore not subject to
discovery orders in the Spanish Litigation. (Id. at 10)

Respondent Sorensen argues that because he has already been compelled to testify in the
Spanish Litigation and could potentially be required to do so again, he is a “participant” in that
action. (See Sorensen’s Mem. Supp. Mot. to Quash [Doc. # 29-1] at 4, n.3.) Where, as with Mr.
Sorensen’s testimony, the discovery sought is “within the foreign tribunal’s jurisdictional reach,
and thus is accessible absent resort to § 1782,” the first Intel factor weighs against ordering Mr.
Sorensen to provide testimony in the United States under that section. See 111 re Eli Lilly er Co., No.

3:09-mc-296 (AWT), 2010 WL 2509133, at *2 (D. Conn. ]une 15, 2010). Because Mr. Sorensen has

5

“already been compelled to testify in the Spanish Litigation . . .,” (Sorensen’s Mem. at 4 (internal
citations omitted)), he appears to be subject to the foreign tribunal’s jurisdictional reach, at least
as to providing testimony.

The Fund Respondents argue that although Codere is the sole named respondent in the
Spanish Litigation, that proceeding “focuses” on the acts of the Respondents in this action and
Petitioner could, “(if the request meets the applicable legal requirements)[, ] seek additional
documents and testimony in the Spanish Action from those entities.” (Funds’ Mem. at 12.) The
Fund Respondents further argue that they are “participants” in the Spanish Litigation because they
are at the “epicenter” of the dispute; because the Funds are shareholders of Codere, the named
respondent; and because Petitioner named Respondents Reganato and Sorensen as witnesses to be
interrogated at a hearing in his “Spanish ‘Demanda’.” (Id.)

The parties dispute the ability of the Spanish court to order discovery from the Fund
Respondents since they are not the named respondent in that action. (See, e.g. EX. 1E Part 1
(Declaration of Bernardo M. Cremades Roman) to Mot. to Quash [Doc. # 35-6] at 6; Funds’ Mem.
at 12.) Under Intel, the relevant question is whether the entities at issue are “participants” in the
foreign proceeding_not whether they are named parties in the foreign proceeding The
Respondent’s argument that they are “participants” in the Spanish Litigation can only be based on
the existence of Mr. Sorensen’s and Mr. Lavelle’s testimony in the Spanish court. (Funds’ Reply at
8.) Because they admit that “no employee of Respondent Contrarian . . . has testified,” (id. at n.5),
make no allegation that Mr. Reganato has actually been compelled to testify before the Spanish

court, (Funds’ Mem. at 12), and make no argument that Respondent Silver Point itself is subject

to any discovery orders in that proceeding,l their position weighs only weakly against discovery
under the first Intel factor.

Despite the parties’ many submissions, the exact extent of discovery that the Spanish court
may order from the Respondents remains unclear to this Court. Moreover, the Court declines to
conduct an extensive examination of Spanish discovery procedures to resolve that question. See
Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1099 (2d Cir. 2995) (“We do not believe that an
extensive examination of foreign law regarding the existence and extent of discovery in the forum
country is desirable” and “[w]e do not read the statute to condone speculative forays into legal
territories unfamiliar to federal judges” in the context of Section 1782 applications.). It is clear that
Respondent Sorensen has been compelled to testify in that litigation. lt is also clear that a
representative of Respondent Silver Point has been similarly compelled to testify. lt remains
unclear the extent to which the Spanish court could compel Sorensen and Silver Point to produce
documents or could compel any discovery from Contrarian and Reganato. And where the extent
of the interplay with a foreign proceeding is unclear, it is "far preferable for a district court to
reconcile whatever misgivings it may have about the impact of its participation in the foreign
litigation by issuing a closely tailored discovery order rather than by simply denying relief
outright.” Id. at 1101.

2. The receptivity of the Spanish court to U.S. assistance
The receptivity of the Spanish court to “U.S. federal-court judicial assistance” also impacts

the propriety of granting Section 1782 discovery. Intel, 542 U.S. at 264. However, the Court

 

1 Mr. Lavelle, a Codere Board member appointed by Silver Point who is not a respondent
in this Section 1782 action, has been compelled to testify in the Spanish Litigation. (Funds’ Mem.
at 12.)

similarly declines to engage in “speculative forays” into “unfamiliar” legal territories to determine
the likely reaction of the Spanish court to any Section 1782 discovery. See Euromepa, 51 F.3d at
1099. lnstead, in considering the “nature of the foreign tribunal, the character of the proceedings
underway abroad, and the receptivity of the foreign government or court” to U.S.-based assistance,
Intel, 542 U.S. at 264, the Court must “consider only authoritative proof that a foreign tribunal
would reject evidence obtained with the aid of section 1782.” Euromepa, 51 F.3d at 1100.

This factor does not, as Respondents argued, require the Petitioner to give notice to the
Spanish court so that it may indicate its receptivity to foreign discovery, nor does it turn on the
admissibility of any Section 1782 discovery in the Spanish proceeding (See Funds’ Mem. at 13;
Funds’ Reply at 8.) Analysis of this factor should also not devolve into a “battle-by-affidavit of
international legal experts” asking the district court to rule on a question of foreign law, as has
occurred between the parties in this case. Euromepa, 51 F.3d at 1099. Rather, the Court should
consider only “authoritative proof . . . as embodied in a forum country’s judicial, executive or
legislative declarations that specifically address the use of evidence gathered under foreign

’) (¢

procedures Absent this type of clear directive, however, a district court’s ruling should be
informed by Section 1782’s overarching interest in providing equitable and efficacious procedures
for the benefit of tribunals and litigants involved in litigation with international aspects.”’ Id. at
1100 (internal quotations omitted).

In the absence of any evidence from the Respondents of a Spanish declaration that
specifically addresses and rejects the use of discovery gathered abroad, and in light of the policy

goals of Section 1782, this factor weighs in favor of granting at least some of Petitioner’s

subpoenaed discovery.

3. Whether Petitioner’s subpoenas conceal an attempt to circumvent Spanish
proof-gathering restrictions

The Court must also consider whether Petitioner’s request for discovery “conceals an
attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country
or the United States.” Intel, 542 U.S. at 265. Like the other Intel factors, this factor should not cause
district courts to delve deeply into an analysis of the discovery procedures of foreign countries.
“Proof-gathering restrictions are best understood as rules akin to privileges that prohibit the
acquisition or use of certain materials, rather than as rules that fail to facilitate investigation of
claims by empowering parties to require their adversarial and non-party witnesses to provide
information.” Mees v. Buiter, 793 F.3d 291, 303 n.20 (2d Cir. 2015) (emphasis in original) (internal
quotations omitted).

Therefore, the question here is not whether the Spanish court would order the requested
discovery if it had jurisdiction over the Respondents. lnstead, the Court should consider only
whether there are Spanish “proof- gathering restrictions” that are “akin to privileges” which would
prohibit the acquisition or use of the material sought. Nonetheless, the Respondents base their
argument that this factor weighs against Petitioner’s request on their contention that Spanish
discovery procedures would not provide for the type of discovery requested here. (See Funds’ Mem.
at 14; Funds’ Reply at 8; Sorensen’s Mem. at 5-6.) In the absence of any showing that discovery
sought by Petitioner’s subpoenas would circumvent Spanish proof-gathering restrictions that are
akin to privileges, this factor weighs in favor of granting Section 1782 discovery.

4. Whether Petitioner’s request is unduly intrusive or burdensome
Finally, district courts should also consider whether a petitioner’s Section 1782 request is

“unduly intrusive or burdensome” and such requests “may be rejected or trimmed.” Intel, 542 U.S.

at 265. However, Section 1782 is “an invitation for district judges to fashion creative means of
implementing the statute’s double goal,” and “[a]bsent specific directions to the contrary from a
foreign forum, the statute’s underlying policy should generally prompt district courts to provide
some form of discovery assistance.” Euromepa, 51 F.3d at 1102. Weighing the Intel factors, the
Court rejects Respondents’ position that no discovery should be available to Petitioner under
Section 1782.

B. Limitations on discovery

In granting Section 1782 discovery, district courts have considerable discretion to craft
orders which implement the statute’s goals and respond to the parties’ concerns. See id.

The first concern is Petitioner’s and Respondents’ dispute over the appropriate breadth of
document production. Respondents argue that both the requested search terms and the requested
date range are too broad, (Funds’ Mem. at 16), specifically taking issue with Petitioner’s request
for “all documents” relating to “Codere, its management, or the Sampedro Brothers.” They argue
that a lengthy date range is inappropriate because the events at issue in the Spanish Litigation
occurred only on two days. (Id.) Petitioner responds that the requested terms and dates are
appropriate but indicates a willingness to “discuss appropriate search protocol (including search
terms and custodians) to capture responsive documents while minimizing discovery burdens.”
(Pet.’s Mem. at 16.) Respondents counter that Petitioner has offered “no serious response” to their
concerns and “no proposal to narrow the subpoenas.” (Funds’ Reply at 9.)

The Court directs the parties to meet and confer in a good faith effort to resolve their
dispute about the appropriate breadth of document production in light of this Ruling that some
discovery may be had under Section 1782. Respondents seem to have taken the position that any

document production should focus only on the December 1, 2017 and ]anuary 12, 2018 meetings

10

at issue in the Spanish Litigation. (Id. at 16.) Though Respondents may be entitled to seek a shorter
date range than Petitioner requests, Petitioner’s allegations about a scheme which culminated in
the actions taken at those meetings suggest that documents from some time period leading up to
those meetings would be relevant, especially given that the Respondents’ stated reason for the
removal of Petitioner and his brother encompassed actions and decisions which allegedly occurred
over several months or years. (See Funds’ Mem. at 4-5.) The Court expects that, at a minimum,
documents from the time period between the December 1, 2017 meeting and the ]anuary 12, 2018
could be highly relevant. While search terms like “Codere” and “Sampedro” are too general,
searches related to the run up to Petitioner’s removal would likely be less burdensome for the
Respondents.

Second, Respondents argue that if Petitioner is entitled to Section 1782 discovery in this
case, any such discovery should be reciprocal. (Funds’ Mem. at 17-18; Funds’ Reply at 10.) While
noting that the Court can order reciprocal discovery in a Section 1782 case, see In re Esses, 101 F.3d
876 (2d Cir. 1996), the Respondents make no persuasive argument as to why the Court should
order such reciprocity, nor have they identified or requested any particular documents Which are
within this Court’s jurisdiction beyond indicating their desire for a “similarly broad” search that is
“commensurate in scope to what petitioner receives.” (Funds’ Reply at 10.) But in the absence of a
particularized argument for imposing reciprocity and without specification as to the testimony or
documents sought, the Court declines to grant reciprocal discovery at this time.

Finally, Respondents argue that any Section 1782 discovery should be limited to use in the
Spanish Litigation but not in the ICC Arbitration. Though no such limitation is required under
Accent Delight even where the additional international proceedings might not independently

qualify for Section 1782 judicial assistance, the Court does have discretion to so limit any Section

11

1782 discovery it orders. 869 F.3d at 134. However, the Court declines to limit Petitioner’s use of
discovered material in that way, given the absence of evidence that Petitioner’s request for
discovery for the Spanish Litigation is merely a ruse for obtaining evidence to use in the
Arbitration. Like this Court’s approach to examining the Spanish court’s procedures, the Court
declines to attempt to determine whether use of Section 1782 discovery would be “utterly contrary
to the character and policies of private international arbitration,” as the Respondents argue. (See
Funds’ Mem. at 13.) The Court knows of no reason Why the ICC Arbitrator would not be free to
reject or decline to rely upon documents produced pursuant to Section 1782, should he or she so
choose. Therefore, any materials produced pursuant to Section 1782 in this case will not be subject

to any limitation on their use from this Court.

12

III. Conclusion

For the foregoing reasons, the Fund Respondents’ Motion to Quash [Doc. # 23] is
GRANTED only as to further testimony from a representative of Silver Point, and DENIED in
remaining part consistent With the limitations discussed above. Mr. Sorensen’s Motion to Quash
[Doc. # 29] is GRANTED as to providing testimony, and DENIED as to document production
consistent with the limitations discussed above. The parties are directed to meet and confer
pursuant to D. Conn. Local Rule 37 and in accordance with this ruling. Petitioner’s Motion to
Compel [Doc. # 32] is DENIED without prejudice to immediately renew if the parties are unable

to reach an agreement within 14 days of this Ruling regarding the appropriate scope of discovery.

/I\SOORDAED- /./i / /
.. _ _i S_I '; __
MBond Arterton, U.S.D.].

Dated at New Haven, Connecticut this 30th day of October 2018.

 

13

